This appeal comes from a judgment of the district court of Canadian county in a garnishment proceeding, and is a companion case to No. 25109, entitled Carrie M. Harris, Plaintiff in Error, v. Viola V. Elliott, Defendant in Error, in this court, and this day decided, 178 Okla. 98, 61 P.2d 1089.
In said cause No. 25109, Viola V. Elliott obtained a judgment in the trial court against Carrie M. Harris for personal injuries. The plaintiff in that action now garnishes the plaintiff in error here as indemnifier *Page 101 
of her judgment debtor in said former cause.
Said former judgment having been this day reversed, the cause here must fail and the judgment be reversed. The judgment of the trial court is therefore reversed.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, BAYLESS, BUSBY, and CORN, JJ., concur. WELCH and PHELPS, JJ., absent.